Citation Nr: 1208754	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  03-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to October 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts in which the RO denied service connection for a psychiatric disability, claimed as depression and anxiety, an autoimmune disorder, arthritis, and asthma. 

In March 2005, the Board remanded this case for the purpose of affording the Veteran the opportunity to appear at a Board hearing.  In September 2005, the Veteran testified at a hearing.  A transcript of that hearing is associated with the Veteran's VA claims folder and has been reviewed. 

In a February 2006 decision, the Board reopened a claim of service connection for an acquired psychiatric disability and denied the claim on the merits; denied a claim of service connection for asthma; and remanded the issues of service connection for an autoimmune disorder and arthritis to the VA Appeals Management Center (AMC) for further development.  

The Veteran appealed the February 2006 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2008 memorandum decision, the Court vacated the Board's decision as to the denials of service connection for an acquired psychiatric disability and asthma and remanded those matters to the Board. 

In a September 2008, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disability and asthma for additional development.  In a June 2009 supplemental statement of the case, the AMC continued to deny the claims.  In September 2009, the Board requested a Veterans Health Administration (VHA) medical opinion with regard to the Veteran's claims of entitlement to service connection for asthma, an autoimmune disorder, and systemic arthritis of the joints. 
In June 2010, the Board denied the service connection claims for asthma, autoimmune disorder, and systemic arthritis; these claims are no longer in appellate status.  In June 2010, the Board also remanded the psychiatric claim for further development.  

In April, May, and July 2011, additional evidence was submitted to the Board without a waiver of initial RO consideration.  A review of the evidence which consists of the Veteran's statement, an article, and a letter from the Commonwealth of Massachusetts, is either duplicative of argument or evidence already considered.  Hence, a waiver of initial RO consideration is not necessary.   

Thereafter, in August 2011, the Board referred the psychiatric claim for a VHA medical expert opinion, and in October 2011, such opinion was received.  The psychiatric claim has since returned to the Board for further appellate consideration.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his paperless file on the "Virtual VA" system to insure a total review of the evidence. 

As noted in the prior 2008 and 2010 Board remands, the service connection claim for residuals of a fracture of the left hand and claim of alleged clear and unmistakable error (CUE) in a June 1976 rating decision are REFERRED to the RO for appropriate action.  See the Veteran's most recent statement dated in April 2011.


FINDING OF FACT

The most probative competent evidence indicates that the Veteran currently suffers from a psychiatric disability which is the result of his own willful misconduct.  






CONCLUSION OF LAW

An acquired psychiatric disability was not incurred or aggravated in active service, nor may a psychosis be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in January 2002, September 2002, October 2008, February 2009, and June 2010.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of a supplemental statement of the case in April 2011.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains an award from the Social Security Administration (SSA).  In October 2008, the RO requested any additional records from the SSA.  In the same month, SSA indicated that after a records search, that the requested evidence had been destroyed and that further efforts to obtain it would be futile.

In addition to the SSA decision, the claims folder contains the Veteran's service treatment records, VA medical evidence, private medical evidence, a copy of a newspaper article, and the Veteran's statements.  The Veteran has undergone VA examinations in conjunction with his psychiatric claim and his claim has been reviewed by a VHA medical expert.  The Veteran also testified at a personal hearing.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Background

The Veteran's June 1955 military enlistment medical examination report is negative for psychiatric complaints or abnormalities, and psychiatric evaluation was normal at that time.  Service treatment records show that, in August 1957, the Veteran was hospitalized for observation following a reported suicide attempt.  On admission, it was noted that the Veteran had been transferred from the stockade (where he had been incarcerated for making a false official statement).  While in the stockade, the Veteran had been placed in solitary confinement following an altercation with another inmate.  While in solitary confinement, the Veteran reportedly attempted to commit suicide by hanging himself with his fatigues.  The examiner, however, concluded that the incident was more in the nature of a suicidal gesture in an effort to obtain some secondary gain (i.e., to be transferred from the stockade to a hospital).  By way of history, the August 1957 examiner also noted that the Veteran had a pre-service history of convictions for breaking and entering and stealing an automobile, and had received approximately 10 punishments since basic training for various charges, including fighting, talking back, and lying.  The examiner concluded that the Veteran's present difficulties appeared to be a continuation of a lifelong pattern.  After examining the Veteran, the diagnosis was schizoid personality, chronic, moderate, manifested by reacting with unsociability, slight flattening of affect, lack of direction and purpose, and a mild degree of thinking disorder: predisposition, chronic, lifelong pattern.  The examiner concluded that the Veteran was unfit for further duty as a result of his schizoid personality.

In a June 1976 rating decision, the RO denied service connection, finding that the evidence showed that the Veteran had a schizoid personality disorder, which represented a constitutional or developmental abnormality, and not subject to service connection.  

Following an attempt to reopen his claim in January 2002, the Veteran was afforded a VA psychiatric examination in March 2002.  The examiner, a clinical psychologist, noted instances of legal involvement at a young age, to include breaking and entering and auto theft.  Due to a name change, the service was unaware of his prior legal entanglements until after enlistment.  It was also noted that, during service, the Veteran encountered numerous problems, including a Court Martial, fights with other soldiers, periods of time when absent without leave (AWOL), and incarceration.  The examiner noted the in-service record in which it was unclear as to whether the Veteran's suicide attempt was manipulative but, in any case, he noted that the Veteran did not appear to suffer significant injury.  During the interview, the Veteran reported that he had been depressed on and off his entire life, but then stated that his depression began during his time in active service.  His depression was made worse by the passing of his brother and his dog.  He noted that he was depressed when he was sent to serve in Korea, and also when confined in the stockade.  He reported seeing demons in his sleep, and also thought about doing harm to people.  After examining the Veteran and reviewing the claims folder, the examiner diagnosed antisocial personality disorder.  To support this diagnosis, the examiner noted repeated arrests, impulsivity (fighting with other soldiers), irritability, irresponsibility (manifested by the inability to maintain employment), and aggressiveness.  Also noted was the presence of a cognitive disorder with onset before the age of 15.  As to the Veteran's prior diagnosis of schizoid personality disorder, the examiner stated that the Veteran indeed had some schizoid features.  He neither desired, nor enjoyed, close relationships.  He took pleasure in few, if any, activities.  He was assigned a global assessment of functioning (GAF) score of 40, indicative of major impairment in multiple areas including work, family relationships, and judgment.

A March 2002 VA orthopedic examination report shows diagnoses of anxiety and depression.

At a September 2005 hearing, the Veteran testified that he was currently under treatment for depression at the East Boston Health Center.  He stated that he was taking Zoloft.  After the hearing, he submitted clinical records from East Boston Neighborhood Health Center confirming that he had been diagnosed as having a depressive disorder in March 2005.  An April 2005 clinical record shows continued treatment for depression.

Following an additional Board remand, the Veteran was afforded an additional VA examination in January 2011.  The Veteran reported that, other than one period during active service, he had never had a psychiatric hospitalization.  However, he had been treated for psychiatric disorders off and on.  The examiner noted that the only documented treatment for depression, other than the Veteran's subjective reports and the March 2002 VA examination report, is the single visit in March 2005.  During the interview, the Veteran reported one visual hallucination.  He denied suicidal ideation, but stated that he did not care if he lived or died.  As to the attempted suicide during his period of service, the examiner noted that the Veteran had been confined for a period of three weeks, was placed in solitary confinement, and attempted to hang himself with his fatigues (but was not injured in the attempt).  Also noted were reports of criminal behavior prior to service, which the Veteran denied.  Ultimately, the January 2011 examiner was unable to form an opinion as to the etiology of the Veteran's mental disorder(s).  Documentation from his period of in-service hospitalization did not specifically diagnose depression; however the Veteran gave the impression of being "somewhat depressed" on his mental status report at that time.  The examiner stated that there was very little evidence of depression within the record, save for the Veteran's own statements and a brief note in March 2005.  As such, the examiner stated that it was not possible to make a reliable medical judgment without resorting to speculation.  However, the examiner did say that the Veteran was diagnosed with a personality disorder when hospitalized 50 years prior, and that the Veteran's life is consistent with a personality disorder, although he clearly reported a number of symptoms consistent with depression.  The examiner did however provide an Axis I diagnosis of "[d]epression based on the Veteran's reported symptoms of lack of motivation, anhedonia, poor sleep, and lack of concern over whether he lives or dies"; and alcohol abuse and dependence, severe and continuous.  An Axis II diagnosis of personality disorder, not otherwise specified (NOS), was also provided.

Thereafter, as indicated, the Board referred this case for a VHA medical expert opinion in August 2011.  In this regard, after a review of the entire record, an examiner in October 2011 concluded that the Veteran's symptoms and history meet the criteria for alcohol-induced mood disorder with depressive features and alcohol abuse, according to the American Psychiatric Association's Diagnostic Manual, DSM IV-TR.  The October 2011 examiner also stated that it is not possible to provide an opinion regarding whether the Veteran's disorders pre-existed his military service, noting that there is insufficient information regarding his pre-military symptoms and the Veteran denied many of the listed symptoms.    

III.  Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection will be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

At the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. §§ 1111, 1132.  For those disorders that preexisted service and were worsened or "aggravated" during such service, a veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002).  A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a) (b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that VA is required to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The Board notes that defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2011).
Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2011).   Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011). The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011).
The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by his or her primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

IV.  Analysis

The Veteran seeks service connection for a psychiatric disability which he contends developed during his period of active service, to include as a result of being beaten and harassed while in the stockade.

The record reflects that the Veteran has been diagnosed as having a psychiatric disability, variously diagnosed.  In an effort to reconcile the various diagnoses of record, the Veteran's claim was referred for a VHA opinion in August 2011.  Significantly, after a thorough review of the complete record, the VHA examiner in October 2011 opined that the Veteran is most appropriately diagnosed with an alcohol-induced mood disorder with depressive features, as well as alcohol abuse.  In arriving at such opinion, the examiner indicated that the Veteran endorses symptoms of short-term memory impairment, anxiety, a depressed mood, anhedonia, poor motivation with difficulty getting out of bed in the morning, and not caring whether he lives or dies, consistent with an alcohol-induced mood disorder.  

The October 2011 examiner also concluded that there are indications from the Veteran's history that make it unclear whether a personality disorder can actually be diagnosed despite the prior diagnoses of a personality disorder.  According to the DSM IV-TR, the examiner stated that a personality disorder requires evidence of an enduring lifelong pattern of behaviors and cannot be due to the direct physiological effects of a substance.  In this case, the October 2011 examiner felt that the Veteran not only denied any difficulties with the law after his military service, but was indeed able to validate his assertions by providing a certificate from the Massachusetts Department of Criminal Justice database in January 2011 which showed no record of adult criminal offenses or court appearances in that state.  The October 2011 examiner acknowledged that although this does not represent an absolute exclusion, she felt it was a factor that argues against a diagnosis of an antisocial personality disorder.  Furthermore, the October 2011 examiner stated that the concomitant alcohol usage could also be contributing to his endorsed symptoms, adding a second factor which weighs against her ability to diagnose the Veteran with a personality disorder. 

Significantly, the Board finds the October 2011 VHA opinion to be factually accurate and fully articulated, and it contains sound reasoning.  Therefore, it is afforded significant probative value.  The Board notes that even if the October 2011 examiner had determined that there is sufficient evidence to support a diagnosis of a personality disorder, whether antisocial or schizoid; a personality disorder is not considered a disease or injury within the meaning of applicable legislation.  Moreover, as indicated, the progressive and frequent use of alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011).   Thus, because the October 2011 examiner determined that the Veteran's current psychiatric disabilities are alcohol abuse and a mood disorder induced by alcohol abuse, service connection for these disabilities cannot be granted.  The Board also points out that the evidence does not show that the Veteran's drug abuse disabilities are secondary to, or as a symptom of, his service-connected disability.  

The Board recognizes the prior diagnoses of depression shown in the record in 2002 and 2005.  These diagnoses are considered competent evidence as they were rendered by medical professionals.  Nonetheless, the previous diagnoses were not supported by any rationale and, as a result, are considered less probative.  Moreover, the highly probative October 2011 VHA opinion attributed the Veteran's depressive symptoms to his alcohol-induced mood disorder, as such disability was described as having "depressive features."  

The record also contains a diagnosis of anxiety as shown on a March 2002 VA orthopedic examination report, but such diagnosis is also not supported by any rationale.  Thus although the March 2002 diagnosis of anxiety is considered competent medical evidence, it is considered less probative.  Notably, the October 2011 examiner considered the Veteran's anxiety to be a symptom of his current alcohol-induced mood disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328  (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).   In the absence of probative medical evidence showing that the Veteran currently has a psychiatric disability that is not the result of his own willful misconduct, the preponderance of the evidence is against a finding that the Veteran currently has a psychiatric disability for which service connection may be granted.  

However, for the sake of completeness, the Board will further analyze the claim.  The Board is cognizant that a congenital or developmental "defect" such as a personality disorder automatically rebuts the presumption of soundness and is therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Nonetheless, the October 2011 examiner, after a review of the entire record, clearly determined that there is insufficient evidence to support a diagnosis of a personality disorder, and that examiner specifically opined that there is no evidence showing that the Veteran clearly and unmistakably had a psychiatric disability prior to his service entrance, also noting that there is insufficient information regarding the Veteran's pre-military symptoms.  The examiner also indicated that the Veteran denied many of the listed symptoms.  Further, the Board observes that the Veteran's enlistment examination report dated in June 1955 shows no evidence of a personality disorder or any other psychiatric disability.  Therefore, for purposes of this claim, the Veteran is presumed sound upon service entrance.

The Veteran was discharged from service in 1957.  He initially sought service connection for a psychiatric disability in 1976.  Psychiatric complaints are not again shown in the record until 2002, at which time he was diagnosed with anxiety and depression.  There is no competent medical evidence of a psychosis within the post-service year.  

There is also no competent evidence of a nexus between any current psychiatric disability and service.  

The Veteran is competent to report his psychiatric symptoms, such as depressed feelings, however the nature and etiology of an acquired psychiatric disability is not readily apparent to a lay person and there is no evidence that he has the medical expertise to make this determination.  He is not shown to be competent to identify, diagnose and/or determine the etiology of psychiatric/psychological disabilities.  Even medical experts rely on diagnostic tools such the mental health testing and the DSM -IV to identify pertinent pathology.  Moreover, the Veteran's lay opinion is less probative than the expert medical evidence of record.  Thus, in this case, the Board finds that the competent medical evidence of record outweighs the Veteran's lay reports of psychiatric diagnosis and its etiology.

To summarize, the Board acknowledges the personality disorder diagnosed during service, however personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and in any event, the highly probative October 2011 VHA medical opinion indicates that there is insufficient evidence to even support such a current diagnosis.  Lastly, the probative medical evidence shows that the Veteran's current psychiatric disability is most appropriately characterized as alcohol abuse and an alcohol-induced mood disorder with depressive features.  As these disabilities are the result of alcohol abuse, they are considered to be the result of the Veteran's own willful misconduct and cannot be service connected.  For the reasons discussed above, the Board concludes that the Veteran does not have an acquired psychiatric disability that was incurred in or aggravated by service.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, supra. 


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


